On February 2, 1999, this court ordered that the stayed two-year suspension of respondent, Michael Shafran, be immediately reimposed and that within one week of the order, respondent transfer all client files to the Cleveland Bar Association. It now appearing to this court that the February 2,1999 order incorrectly showed respondent’s attorney registration number as 0028891,
IT IS HEREBY ORDERED by the court, sua sponte, that the February 2,1999 order be corrected to show that respondent’s Attorney Registration No. is 0028991.
IT IS FURTHER ORDERED by the court, sua sponte, that all other provisions in the February 2, 1999 order, including but not limited to ordering respondent to transfer all client files to the Cleveland Bar Association within one week of February 2,1999, remain in effect.